DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 4/9/21, the following is a final office action. Claim 1 is amended.  Claims 11-20 are cancelled, and claims 21-30 are new.  Claims 1-10 and 21-30 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-10 and 21-30 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-10, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claims recites a judicial exception. The claims as a whole recite a method of Certain Methods of Organizing Human Activity, which includes managing personal behavior or relationships or interactions between people. The claims as a whole also recite a method of Mental Processes, which includes concepts performed in the human mind including an observation, evaluation, judgment and opinion. In addition, the claims as a whole also recite a method of Mathematical Concepts including mathematical relationships. The claimed invention is a method that allows for access, analysis and update of electronic records associated with a number of occupants. The mere nominal recitation of a generic computer/computer network does not take the claim out of the Certain Methods of Organizing Human Activity, Mental Processes, or Mathematical Concepts groupings. Thus, the claims recite an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claims as a whole merely describes how to generally "apply" the concept of accessing, analyzing, and updating occupancy information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing occupancy records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, analyzing, and updating occupancy information in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 21, 26, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20020066621 Al), and further in view of Young et al (US 20140214504 A1).

As per claim 1, Wilson et al discloses:

detecting, by a system operatively coupled to a processor, a number of occupants located in a space for a period of time, ([0028] As illustrated in FIG. 3, the elevator information and advertising delivery system of the present invention includes a novel method of acquiring occupant information for reporting and billing purposes. As previously mentioned, each elevator cab 20 is fitted with an infrared camera 40 and infrared imaging software for distinguishing heat emanations from individual occupants of the elevator cab 20. In particular, the infrared camera 40 has the capability to distinguish the number of individuals that are present in the elevator cab);

Wilson et al does not disclose the following limitations, however, Young discloses:
wherein the number of occupants is an integer greater than zero, (Young, [0023], the UI 76 of FIG. 5 can contain a list 88 of people who have already signed up to join the online movie night event);
associating, by the system, the number of occupants with an entity, wherein the entity is associated with an event occurring in the space during the period of time, and billing, by the system, the entity a cost based on the number of occupants, (Young, [0023] The UI 76 of FIG. 5 can also include the scheduled time and date 84 of the show, and if the movie is a pay movie, a cost 86. Note that in addition to the cost 86 the UI 76 may also include the explanation 66 shown in FIG. 3 pertaining to the cost per participant being reduced with larger numbers of participants. Also, the UI 76 of FIG. 5 can contain a list 88 of people who have already signed up to join the online movie night event so that the user knows the current estimated cost of the movie based on the number of people in the list 88 and the explanation 66 when included in the UI 76. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Young et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Wilson et al discloses:

wherein the billing is further based on the entity, ([0028], Each advertiser client is then billed in accordance with predetermined billing rates for the number of "hits" generated by each advertisement).

As per claim 3, Wilson et al discloses:

wherein the space is selected from a group consisting of a building structure, a room, and a defined geographical boundary, ([0028] elevator [inside of a building]).

As per claim 8, Wilson does not specifically disclose:

detecting, by the system, a second number of occupants located in the space for the period of time, wherein the second number of occupants is another integer greater than zero; associating, by the system, the second number of occupants with a second entity; and billing, by the system, the second entity another cost based on the second number of occupants.

However, the combination of Wilson and Young does disclose detecting, by the system, a [first] number of occupants located in the space for the period of time, wherein the [first] number of occupants is another integer greater than zero; associating, by the system, the [first] number of occupants with a second entity; and billing, by the system, the [first] entity another cost based on the [first] number of occupants as shown above with respect to the rejection of claim 1.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of the invention at a subsequent predetermined time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8.

As per claim 9, Wilson et al discloses:

wherein a sum of the number of occupants and the second number of occupants is a total number of occupants located in the space for the period of time, (Fig. 3 shows reports with total number of cab passengers for a billing period).

As per claim 22, Wilson et al does not disclose wherein the system comprises a microphone located in the space, and wherein the detecting the number of occupants located in the space for the period of time comprises detecting the number of occupants with the microphone. 

However, Young discloses in [0016] A guest device 26 which may be implemented by a tablet or laptop or notebook computer may include a processor 28 accessing a disk-based or solid state computer readable storage medium 30 to execute logic for controlling a video display 32 to output data, typically in the form of images and user interfaces, thereon. One or more audio speakers 33 can also be provided. The processor 28 may communicate general data with other devices in the system 10 through one or more transceivers 34 (only one transceiver shown for clarity), which may be a wireless transceiver such as but not limited to WiFi transceiver, Bluetooth transceiver, and the like. The processor 28 may receive user input from one or more user input devices 36 such as keyboards, keypads, mice, trackballs, other point-and-click devices, voice recognition software operating on audio captured by a microphone (not shown), touch capability of the display 32, and so on. The system 10 may include "N" guest devices as shown, wherein "N" is an integer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Young et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, this claim recites limitations similar to those disclosed in independent claim 1, and is rejected for similar reasons.
As per claim 29, this claim recites limitations similar to those disclosed in independent claim 1, and is therefore rejected for similar reasons as disclosed with respect to claim 1.

Claims 4, 5, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20020066621 Al), and further in view of Young et al (US 20140214504 A1), and further in view of Anthony et al (US 20160174334 Al). 

As per claims 4/5, Wilson et al does not discloses:

further comprising controlling a parameter of the space based on a variable selected from a group consisting of the number of occupants and the entity/wherein the parameter is selected from a second group consisting of a temperature of the space, a humidity of the space, a lighting condition of the space, and music in the space.

However, Anthony et al discloses:

[0014] In some embodiments, the lighting system may be configured to automatically change the light output in a contained environment based on the occupancy within the environment. For example, in the case of an elevator, the lighting system may be configured to automatically change the light output based on people entering or leaving the elevator. In such an example, the system may utilize a presence detector or sensor or social media to determine the occupancy within the environment. In such a case, the system may be configured to automatically change the light output in the environment based on the number of occupants. For instance, if the occupancy exceeds a predetermined threshold, then the system may be configured to automatically change the light output, such as turning on additional display devices to help ensure that the additional occupants can see the displayed images/videos within the elevator, for example. In another example, the light output may change based on the position of the occupants within the contained environment. For instance, in the case of a bus or other transportation vehicle, the lighting system may be configured to detect the location of occupants within the vehicle and adjust the light output accordingly to, for example, provide illumination in the area of each occupant.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Wilson et al does not disclose the following 
wherein the system comprises a pressure sensor received in a floor of the space, and wherein the detecting the number of occupants located in the space for the period of time comprises detecting the number of occupants with the pressure sensor.  

However, Anthony discloses in: ([0037] In some cases, the system includes at least one sensor configured to determine occupancy within the contained environment. In some such cases, the controller is configured to automatically change the light output when the at least one sensor detects that occupancy has exceeded a predetermined threshold. In some cases, the light output includes at least one of an image, scene, video, message, and advertisement. In some cases, the display device is installed on or in at least one of the floor, ceiling, and wall of the contained environment.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, Wilson et al does not disclose further comprising a first sensor and a second sensor, wherein the detection component detects the number of occupants using the first sensor and validates the number of occupants using the second sensor.

However, Anthony discloses in [0027] In accordance with some embodiments, a given system 100 may include one or more optional sensors 160.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

8.    Claims 6, 7, 28, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20020066621 Al), and further in view of Young et al (US 20140214504 A1), and further in view of Blandin et al (US 20160325962 Al).

As per claim 6, Wilson et al does not disclose: wherein the billing is performed via a cloud environment.

However, Blandin et al discloses a personalized elevator system that displays advertisements where:

[0103] "Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources".

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Wilson et al discloses:

wherein the system comprises a sensor selected from a second group consisting of a camera, a laser, a microphone, a pressure sensor, and a thermometer, ([0010] In a particular embodiment, the IPU further includes an infrared camera electrically connected to the CPU for detecting the number of occupants in the elevator cab when an advertising message is displayed on the monitor.).

As per claim 28, Wilson et al does not disclose a modeling component that generates a model of the space, wherein the model comprises a representation of an occupant of the number of occupants.  

However, Blandin et al discloses in [0077] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 30, wherein the program instructions are further executable to cause the processor to: generate an invoice based the number of occupants; and send the invoice to the entity.
Blandin et al ([0103] In one example, management layer 64 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10, 23-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20020066621 Al), and further in view of Young et al (US 20140214504 A1), and further in view of Anderson (US 20120190386 Al).

As per claim 10, Wilson et al does not disclose:
wherein the associating is performed based on a color coded beacon, a first color being indicative of the entity.

However, Anderson discloses a system that incorporates advertising in elevator systems where: [1589] "If the device owner allows, Float CloudCasts a beacon that signals its presence to other (Tilz) copies of Float, regardless of the underlying operating system. Thus creating connected-device interoperability for all devices that run Float (and thus support Tilz). Float apps are device-independent. Float is very lightweight, and can thus run on a wide variety of devices, that have less-than-cutting edge specification vis a vis computing power/storage/etc. Float adds personality to operating systems, as well as personalization and customization. A screen saver, instead of just displaying, say, whirling color patterns, can instead be animated and speak to the user. Float enables companies to customize the user experience on their devices."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Wilson et al does not disclose further comprising: generating, by the system, a detected occupant database comprising one or more characteristics of each occupant of the number of occupants. 
However, Anderson ‘386 discloses in [0110] A database server 175 facilitates user profiles and preferences, as well as a rules facility by which certain actions must accord.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, Wilson et al does not disclose wherein the one or more characteristics comprise an article of clothing of an occupant of the number of occupants.

However, Anderson ‘386 discloses in [0343] Ad Widge surfaces, for example, the user's movie profile 1305 to appropriate entities 1316, such as those entities that can supply the movie to this user. Appropriate entities may also, or alternatively, subscribe to a user's profile and thereby receive realtime or asynchronous updates for free or for a fee (as opposed to being notified manually by Ad Widge, or being notified manually of a profile match from a prospective customer for a product/service that entity provides). Appropriate entities may subscribe to a user's entire profile 1302, or just selected elements, such as a user's clothing profile 1309.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 25, Wilson does not disclose wherein the one or more characteristics comprise a height of an occupant of the number of occupants. 

However Anderson ‘386 discloses in [1560] Web Pref uses. Users setting up a booth at a conference (power, lighting requirements are met by facility crew); User enters cubicle at work (overhead lights dim/brighten, monitor height adjusts);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive. 
With regard to the 101 rejection, Applicant argues that the subject claims, at least as currently amended, do not recite such managing personal behavior or relationships or interactions between people as alleged in the instant Office Action. Applicant further argues that the subject claims are not squarely about managing personal behavior or interactions between people. Rather, the subject claims recite a technical, computer implemented method which can: detect a number of occupants located in a space for a period of time in order to associate the number of occupants with an entity, wherein the entity is associated with an event occurring in the space during the period of time; and billing the entity a cost based on the number of occupants.  However, Examiner respectfully disagrees.  In the Non-Final Office Action filed 1/13/21, Examiner stated that the claims also recite a method of Mental Processes, which includes concepts performed in the human mind including an observation, evaluation, judgment and opinion. Furthermore, Examiner stated that the claims as a whole recite a method of Mathematical Concepts including mathematical relationships. The present claims therefore recite all three methods:  Certain Methods of Organizing Human Activity, since the claims disclose managing human relationships, Mental Processes, since the claims recite concepts performed in the human mind including an observation/evaluation, where although Applicant’s claims disclose hardware such as a “System”, Examiner interprets this hardware is merely a general purpose computer, and Mathematical calculations since the claims recite mathematical relationships.
	In addition, Applicant gives a few examples of claims that do not recite mental processes because they cannot be practically performed in the human mind including “a claim to a method for calculating an absolute position of a GPS receiver…”, “a claim to detecting suspicious activity…”, “a claim to a specific data encryption…”, and “a claim to a method for rendering a halftone image…”.  Applicant argues that the present claims are akin to these examples.  However, Examiner respectfully disagrees.  The present claims are nothing like these examples, as they do not disclose calculating an absolute position of a GPS receiver, detecting suspicious activity, a specific data encryption, or rendering a halftone image.  The present claims merely disclose a method that allows for access, analysis and update of electronic records associated with a number of occupants. The mere nominal recitation of a generic computer/computer network does not take the claim out of any of the groupings including Certain Methods of Organizing Human Activity, Mental Processes, or Mathematical Concepts groupings. Thus, Examiner maintains the 101 rejection.
Applicant’s arguments, see arguments/remarks/amendments, filed 4/9/21, with respect to the rejection(s) of claim(s) 1-3, 8, and 9 standing rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Wilson et al. (US Patent Publication No. 2002/0066621) and further in view of Wilson et al. (US Patent No. 6,578,675) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art, Young et al (US 20140214504 A1).  Similarly, claims 4-10, and newly added claims 21-30 are now also rejected in further view of Young et al (US 20140214504 A1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAiR or Public PAIR. Status information for unpublished applications is available through Private PAiR only. For more information about the PAIR, system, see http://pgir-direet.uspto.goy. Should you have questions on access to the Private PAiR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free}. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9193 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

April 19, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628